Case 1:19-cv-00660-MKB-SMG Document 112 Filed 10/14/20 Page 1 of 3 PageID #: 1008
                                        U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       October 14, 2020
  By ECF
  Honorable Margo K. Brodie
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                 Civil Docket No. 19-cv-660 (Brodie, J.)(Gold, M.J.)

  Dear Judge Brodie:

          This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
  the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write pursuant
  to the Court’s October 2, 2020 order requiring Defendants to provide a status report ahead of the
  October 16, 2020 conference in this matter addressing legal access for individuals housed at the
  MDC and the Metropolitan Correctional Center in New York, New York (“MCC”).

         A. The Various Forms of Legal Access Provided by the Institutions

         Both institutions continue to offer in-person legal visitation. In addition, MDC and MCC
  continue to offer legal access by telephone and video-teleconference (VTC) every weekday, during
  the morning, afternoon, and evening. 1 These telephone calls and VTCs are intended only for those
  attorneys who are unable to visit their clients in person because they have extenuating
  circumstances that prevent them from visiting.

          The MDC was unable to offer remote access on the October 12 Federal holiday due to
  planned, reduced staffing at the institution that day. Notwithstanding, both facilities continue to
  accommodate urgent call requests on an individual basis, even on holidays, as they have done since
  the inception of the current public health emergency. Further, in-person access was available at
  both the MDC and MCC throughout the holiday weekend, including on October 12. Defendants
  communicated their plan for holiday access to Plaintiff five days in advance, on October 7. While

  1
    On October 6, Plaintiff reported “overflow” at the MDC consisting of: one (1) call request, which
  was submitted 24 hours before Federal Defenders provided their data and was not scheduled to
  occur until October 12; and three (3) VTC requests. As they did with respect to the small number
  of overflow requests reported by Plaintiff in the period covered by the last status reports,
  Defendants have asked Plaintiff for more information supporting the existence of any overflow,
  given the significant reduction in demand. With respect to both the one call and the three VTC
  requests, MDC has reached out to counsel to ask whether they would like an in-person visit instead.
Case 1:19-cv-00660-MKB-SMG Document 112 Filed 10/14/20 Page 2 of 3 PageID #: 1009




  MDC had no visitors and no requests for visitation on October 12, MCC facilitated 17 in-person
  visits that day.

         B. In-Person Legal Visitation

          Since Defendants’ last report, MDC facilitated 126 in-person visits, or approximately 13
  visits per day. Around this time last year, there were approximately 22 in-person visits each day
  at the MDC, and Defendants anticipate in-person visiting will continue to increase in the coming
  weeks.

           As discussed in Defendants’ September 30 status report, MDC has undertaken substantial
  efforts to mitigate any risk posed by in-person visiting. Defendants continue to implement a visit-
  by-appointment system to ensure adequate social distancing for each visit. MDC staff conduct
  health screening of all attorneys upon arrival, and the East and West visiting rooms have been
  reconfigured with hand sanitizer and plexiglass dividers between attorney and client. The
  individual rooms used for attorney and client visits are cleaned between visits.

          Since the last status report, the parties and the mediation team have continued to discuss
  the capacity and performance of MDC’s HVAC system to provide assurance that the system is
  adequate. Additionally, MDC has conducted Cubic Feet per Minute (CFM) air exchange testing
  in approximately half of the attorney rooms and common spaces in the visiting rooms, and expects
  to complete its CFM testing tomorrow. Defendants anticipate that this testing, when complete,
  should provide sufficient evidence of the adequacy of MDC’s airflow, and together with MDC’s
  other efforts, demonstrate the safety of its visiting areas.

           Defendants believe the mediation process continues to be helpful and we thank the Court
  for its consideration of this matter.


                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                               By:               /s/
                                                       Seth D. Eichenholtz
                                                       Sean P. Greene-Delgado
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       718-254-7036/6484/6229
                                                       seth.eichenholtz@usdoj.gov
                                                       sean.greene@usdoj.gov
                                                       matthew.modafferi@usdoj.gov

  cc:    Counsel of Record (By ECF)




                                                  2
Case 1:19-cv-00660-MKB-SMG Document 112 Filed 10/14/20 Page 3 of 3 PageID #: 1010




        Loretta E. Lynch
        Roberto Finzi
        Edward Nasser
        Paul, Weiss, Rifkind, Wharton & Garrison LLP

        Jeffrey Oestericher
        David Jones
        Assistant U.S. Attorneys
        U.S. Attorney’s Office, S.D.N.Y.




                                             3
